Citation Nr: 0002828	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  96-34 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of 
exposure to mercury, residuals of exposure to blood-borne 
pathogens, residuals of asbestos exposure, motion sickness, 
an obesity disability, a coccyx disability, a psychiatric 
disability, shin splints, a bilateral knee disability, 
migraine headaches and a visual disability.

2.  Entitlement to compensable evaluations for hemorrhoids, 
residuals of hepatitis and a skin disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran retired from the Navy in November 1994 after more 
than 17 years of active service as a laboratory technician.  

In a July 1995 rating action the Department of Veterans 
Affairs (VA) Regional Office (RO), Chicago, Illinois, denied 
entitlement to service connection for residuals of exposure 
to mercury, residuals of blood-borne pathogens, residuals of 
asbestos exposure, motion sickness, obesity, a coccyx 
disability, a psychiatric disability, shin splints, a 
bilateral knee disability, migraine headaches, a visual 
disability, and allergic rhinitis/sinusitis post septoplasty 
for deviated nasal septum.   That rating action granted 
service connection for hemorrhoids, residuals of hepatitis 
and a skin disability, each rated noncompensable.  The RO 
also denied entitlement to a 10 percent evaluation based upon 
multiple, noncompensable service-connected disabilities.  The 
veteran appealed from those decisions.  

In December 1996 the veteran testified at a hearing at the 
regional office.  In December 1997 the regional office 
hearing officer granted service connection for sinusitis with 
a history of allergic rhinitis and residuals of a septoplasty 
for a deviated nasal septum, each rated noncompensable.  A 
10 percent evaluation based on multiple noncompensable 
service-connected disabilities was also granted.  Since those 
issues have been resolved in the appellant's favor, they are 
removed from appellate status and will not be further 
considered in this decision.  The remaining issues are now 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  Residuals of exposure to mercury, residuals of exposure 
to blood-borne pathogens, residuals of asbestos exposure, 
chronic motion sickness, a chronic coccyx disability, a 
chronic psychiatric disability, chronic shin splints and a 
chronic bilateral knee disability were not demonstrated 
during the veteran's active service.  Those conditions have 
not been currently medically demonstrated.

3.  Headaches were not reported on the veteran's physical 
examination for entry into service.  Data recorded for 
clinical purposes during service clearly establishes that she 
had headaches prior to service which she referred to as 
migraine headaches, but the diagnosis of migraine headache 
was not established until 1980.  

4.  There was an increase in severity of the veteran's 
preexisting headache disorder during service which cannot be 
considered to be a natural progression of the disorder.  

5.  The veteran has eye conditions which are various types of 
refractive error.  Her vision is correctable to better than 
20/40 in each eye and she has no visual field impairment.  

6.  The veteran was overweight at entry into service and at 
final separation.  During service her weight varied and she 
was under various forms of weight management.  

7.  Her obesity is not due to any underlying disability or 
metabolic abnormality and has been diagnosed as exogenous 
obesity.

8.  The veteran's hemorrhoids are productive of no more than 
mild or moderate disability.

9.  The veteran had hepatitis B in 1978.  She healed and has 
been asymptomatic for many years.  Her hepatitis not resulted 
in any demonstrable liver damage.

10.  The veteran's skin disorder has short, widely spaced 
periods of exacerbation, and even during periods of 
exacerbation it does not result in exfoliation, exudation or 
itching involving an exposed surface or extensive area.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of well-grounded 
claims for service connection for residuals of exposure to 
mercury, residuals of exposure to blood-borne pathogens, 
residuals of asbestos exposure, chronic motion sickness, a 
chronic obesity disability, a chronic coccyx disability, a 
chronic psychiatric disability, chronic shin splints and a 
chronic bilateral knee disability.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991).

2.  While the veteran's headaches clearly and unmistakably 
preexisted her military service, service connection is in 
order as the preexisting headache disorder was aggravated 
during service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5107 
(West 1991); 38 C.F.R. § 3.306 (1999).

3.  The veteran does not have a disease of the eyes or 
chronic visual impairment or visual field disability other 
than refractive errors for which service connection may be 
established.  38 U.S.C.A. § 5107; 38 C.F.R. §§  3.303, 4.9, 
4.84a (1999).

4.  Compensable evaluations for hemorrhoids, residuals of 
hepatitis and a skin disability are not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Codes 7336, 7345, 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered with regard to the 
veteran's claims for service connection for the conditions at 
issue and for increased evaluations for the disabilities at 
issue is whether she has presented evidence of well-grounded 
claims; that is, claims which are plausible.  If she has not 
presented well-grounded claims, her appeal must fail and 
there is no duty to assist her further in the development of 
the claims because such additional development would be 
futile.  38 U.S.C.A. § 5107(a); effective on and after 
September 1, 1989.  As will be explained below, the Board 
finds that the claims for service connection for residuals of 
exposure to mercury, residuals of exposure to blood-borne 
pathogens, residuals of asbestos exposure, motion sickness, 
an obesity disability, a coccyx disability, a psychiatric 
disability, shin splints and a bilateral knee disability are 
not well grounded.  The Board finds that the other claims are 
well grounded.  The Board has reviewed the April 1995 VA 
examinations and finds that they are set forth in 
considerable detail without any errors or irregularities that 
would warrant a conclusion that they were inadequate for 
their stated purposes.  Accordingly, reexamination of the 
veteran at this time is not considered to be warranted.


I.  
The Claims for Service Connection for Residuals of Exposure 
to Mercury,
Residuals of Exposure to Blood-Borne Pathogens, Residuals of 
Asbestos Exposure,
Motion Sickness, Obesity, a Coccyx Disability, a Psychiatric 
Disability,
Shin Splints and a Bilateral Knee Disability

The veteran's service medical records, including the report 
of her physical examination for retirement from service in 
1994, do not reflect any exposure to mercury, blood-borne 
pathogens or asbestos.  When she was examined for entry into 
service in August 1976 she indicated that she had or had had 
air sickness.  She also reported that she had or had had a 
recent gain or loss of weight.  Her weight was 160 pounds.  
She was 11 pounds overweight and apparently initially 
classified as not qualified for enlistment; however, on a 
subsequent screening her weight was listed as 147 and she was 
found qualified for enlistment.  In November 1987, while 
being evaluated for obesity, it was reported that she had 
been overweight since age 13.  The assessment was exogenous 
obesity.  Other service medical records show widely varying 
weights and confirm that medical tests and examinations had 
found no medical cause.  From 1991 to 1994 she was regularly 
assigned to mandatory physical conditioning programs.  In 
late 1993 she was referred for inpatient obesity treatment at 
a military rehabilitation center.  At that time her weight 
was 177 pounds.  When she was examined for retirement from 
service in September 1994, her weight was listed as 
155 pounds.  On VA examination in April 1995 it was noted 
that she had had a weight gain of 40 pounds in the last 4 
months and weighed 190 pounds.  Mild obesity was reported.  

The veteran's service medical records further reflect that in 
February 1994 she fell and sustained a contusion of the 
coccyx.  In August 1994 she was seen for stress.  When she 
was examined for retirement from service she reported 
bilateral knee pain.  She also again indicated that she had 
or had had air sickness.

The veteran was afforded a VA general medical examination in 
April 1995.  She indicated she had been a laboratory 
technician at a medical laboratory for the previous 15 years.  
She indicated that she had had knee problems after a fall 
about 2 years previously and had pain and stiffness in her 
knees and low back.  She also reported that she had had 
motion sickness, but used patches which took care of that 
condition.  She reported that she had been exposed to mercury 
while working in the hematology laboratory.  She confirmed 
that she did not have any current symptoms referable to 
mercury poisoning.  She had also had an exposure to asbestos 
8 years previously while in Okinawa.  The naval hospital was 
being renovated at that time and because of the renovations 
she felt she was exposed to asbestos.  Various findings were 
recorded on the physical examination.  The diagnoses included 
history of exposure to asbestos, history of hepatitis B and 
history of exposure to mercury.

The veteran was also afforded a VA orthopedic examination.  
She reported that for 2 years, until November 1994 she had 
been bothered with shin splints.  She had not had a problem 
since she stopped running after leaving the Navy.  She 
complained of a pulling sensation in her knees while going up 
and down stairs.  For the previous 1 1/2 years since a fall 
on ice she had had constant pain in her coccyx.  On 
examination she stood erect and walked without a limp.  With 
regard to the lower extremities there was no deformity or 
asymmetry.  There were some hyperextensibility of the knees 
and symmetrically increased genu valgus.  Straight leg 
raising was performed to 50 degrees bilaterally at which 
elevation she stated she developed a pulling in her knees and 
anterior thighs.  With the knees flexed both hips flexed to 
100 degrees.  The circumference of both knees was 
14 1/2 inches.

In indicating the location of the coccyx pain the veteran 
placed her hand over the sacrum.  A rectal examination was 
performed.  The coccyx was grasped between the thumb and 
index finger and the veteran did not complain of pain on 
pressure or movement of the coccyx.  She complained of some 
pain to pressure over the sacrum. X-rays of the lumbosacral 
spine and pelvis showed no evidence of fracture, dislocation 
or other bony abnormality except for some mild degenerative 
changes at L2 - L3.  X-rays of both knees showed no evidence 
of fracture, dislocation or other bony abnormality.

The diagnoses included history of shin splints, asymptomatic 
and without objective evidence of disability, history of 
stiffness of the knees, currently without objective evidence 
of disability or an orthopedic impairment, and history of 
coccygeal pain, without objective evidence of disability.

The veteran was also afforded a VA psychiatric examination.  
She had had a psychiatric problem about 6 or 7 years 
previous.  While working under stressful conditions at a 
military hospital she had received a diagnosis of an 
adjustment disorder.  She had been given about a month of 
convalescent leave for that condition.  She had been working 
in a laboratory and felt that the chief she was working for 
was doing illegal things.  He had been showing so much 
favoritism that several of them filed a complaint.  She 
somehow was singled out and told they were going to get rid 
of her.  She was later transferred and went to another 
department and everything was all right.  After that episode 
she had been transferred to a hospital where she was in 
charge of a section and when she left she was in charge of 
the entire laboratory.  The last 6 years of her life had been 
fine.  She currently resided with her husband and their son.  
She did the housework, watched television, read and saw 
friends.

On mental status examination the veteran was described as a 
vivacious person who related easily and warmly.  Her affect 
was of a wide range.  There was no evidence of any 
perceptional disturbance.  She was well oriented.  Her 
sensorium was clear.  Her recent and remote memory were 
intact.  The examiner indicated that she had no psychiatric 
disorder and that she was not disabled by any disorder.

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  A service connection claim must 
be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In this case the 
veteran's service medical records do not clearly establish 
that she was exposed to significant levels of mercury, blood-
borne pathogens or asbestos.  However, even if such exposure 
could be presumed from her occupation during service as a 
laboratory technician, service connection is not established 
for exposure.  Service connection may only be established for 
disability medically or legally recognized as due to such 
exposure.  38 C.F.R. § 3.303. Disability residual to any such 
exposure was not demonstrated on the April 1995 VA 
examinations, and the appellant has not submitted any medical 
evidence which indicates that she has any disability which 
could possibly be attributed to such exposure.  In the 
absence of any evidence of current, related disability, these 
claims are simply not well grounded.

The appellant reported that she had or had had air sickness 
when she was examined for entry into service and she again 
referred to that condition on her physical examination for 
retirement from service.  Her air sickness (motion sickness) 
has been described as an acute condition brought about by 
exposure to the motion of an aircraft while in flight.  On 
termination of the flight, the condition cleared.  It is also 
controllable by timely use of several medications.  When she 
was examined in April 1995 she related that she used patches 
that took care of the problem.  In short, the condition 
described is an acute environmentally caused illness which 
leaves no chronic disability once she leaves that 
environment.  In the absence of any evidence of chronic 
disability, this claim is also not well grounded.  

When the appellant was initially examined prior to entry into 
service she was described as overweight.  Her service medical 
records show that she had recurrent fluctuations in weight 
during service and was afforded medical evaluations, 
conditioning programs and rehabilitation; however, despite 
extensive medical evaluations, her obesity has never been 
attributed to any underlying medical condition.  It has been 
described as exogenous (due to overeating) obesity.  While 
the term "compulsive overeating" was used, no such compulsive 
disorder is recognized as a psychiatric disability by the 
American Psychiatric Association. Obesity is also not 
recognized by the VA as a ratable disability within the 
Rating Schedule (38 C.F.R. Part 4).  Since obesity is not 
medically recognized as a chronic disability, and in the 
absence of a diagnosed disability for which obesity could be 
recognized as a symptom, it would appear that this claim is 
also not well grounded.  

Even if obesity were defined as a chronic disability, there 
is no evidence that the condition was incurred or aggravated 
during active military service.  It is clear that the 
appellant was overweight before service and when she was 
examined for retirement from military service, her weight was 
5 pounds less than it was at the time she was examined for 
entry into service.  Gains and losses of weight in service 
are not clear exacerbation of any symptomatology and thus 
would not constitute an aggravation of disability.  Thus, 
there is no basis for her claim that her obesity is a 
disability which began in service. 

Although the appellant sustained a contusion of the coccyx 
during service and was seen for stress and also reported 
bilateral knee problems, a coccyx disability, chronic 
acquired psychiatric disability, and bilateral knee 
disability were not demonstrated on the April 1995 VA 
examinations; and have not been reported since service by any 
medical authority.  The VA examiner found that there was no 
objective evidence of a coccyx or knee disability and those 
conditions were diagnosed by history only. Shin splints were 
also diagnosed by history only, and the appellant has stated 
that such symptoms stopped after service.  The psychiatric 
examiner concluded that she had no chronic psychiatric 
disorder after an extensive examination and detailed review 
of her past medical history.  

In view of the foregoing discussion, the Board concludes that 
the veteran has not met the initial burden of presenting 
evidence of well-grounded claims imposed by 38 U.S.C.A. 
§ 5107.  It follows that favorable action in connection with 
the appeal for service connection for residuals of exposure 
to mercury, residuals of exposure to blood-borne pathogens, 
residuals of asbestos exposure, motion sickness, obesity, a 
coccyx disability, a psychiatric disability, shin splints and 
bilateral knee disability is not in order.  The Board also 
views its discussion in this case as sufficient to inform the 
veteran of the elements necessary to complete her 
applications for a claim for service connection for and of 
those conditions.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).

II.  Claims for Service Connection for Migraine Headaches
and a Visual Disability

The veteran's service medical records reflect that when she 
was examined for entry into service in August 1976 headaches 
were neither reported by the veteran nor found by the 
examiner.  The service medical records reflect that her 
initial, medically documented treatment for headaches was in 
July 1978.  At that time a past history of migraine headaches 
was reported.  She was assessed as having tension and 
vascular headaches.  Subsequent service medical record 
entries refer to a history of, and recurrent treatment for 
headaches, variously diagnosed as of the tension and/or 
vascular (migraine) type, which were not controlled with most 
of the usual medications.  An evaluation of June 1982 noted 
that the headaches had been present prior to service, but had 
increased in severity since entry.  Numerous subsequent 
evaluations and reports of emergency room treatment for 
headaches which included nausea and vomiting are of record.  

The veteran was afforded a VA neurological examination in 
April 1995.  She reported that she had had chronic headaches 
since age 13, but they had been getting progressively worse 
in intensity and frequency.  The headaches occurred about 
once a week and severe headaches occurred about once per 
month.  The severe headaches were associated with vomiting 
and photophobia.  During the episodes of severe headache she 
was totally incapacitated.  Her medication for the headaches 
included Motrin and Benadryl.  The neurological examination 
was normal.  The diagnosis was vascular headaches, common 
migraine type.

During the course of the December 1996 hearing on appeal, the 
veteran related that when she entered service she was taking 
aspirin for headaches and by her second tour she was being 
seen in the emergency room and receiving injections of 
narcotics.  During service there had been a dramatic increase 
in severity of her headaches.  She still had many, many 
headaches.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111, 1137.

Headaches were neither reported by the veteran nor found by 
the examiner when she was examined for entry into service in 
August 1976.  Data recorded for clinical purposes during 
service reflects that the veteran had had headaches prior to 
entering service and the veteran has also conceded that her 
headaches pre-existed service.  Thus, the presumption of 
soundness at induction is rebutted and the only question for 
consideration with regard to the veteran's claim for service 
connection for headaches is whether the headaches were 
aggravated in service.

In order to establish service connection by way of 
aggravation, it must be shown that there was an increase in 
severity of the basic underlying disability during service.  
In this regard, the veteran's service medical records reflect 
that she was observed and treated repeatedly for headaches, 
starting in 1978.  The detailed and extensive service medical 
records show that the headaches became more frequent over the 
years and also increased in intensity.  In essence, the 
records establish that there was an increase in severity of 
her preexisting headaches in service.  At the April 1995 VA 
neurological examination she reported that she had headaches 
occurring about once a week and severe headaches occurring 
once per month that were totally incapacitating, thus 
indicating that they have not abated on removal of the stress 
of military life.  In the Board's judgment, the evidence of 
record does establish that there was an aggravation of the 
veteran's headache disability during her active military 
service.  Accordingly, under the circumstances, it follows 
that entitlement to service connection for migraine headaches 
by reason of aggravation is established.

With regard to the veteran's claim for service connection for 
a visual disability, the veteran's service medical records 
reflect that when she was examined for retirement from 
service in September 1994 it was indicated that she had 
defective vision that was correctable to 20/20 and was not 
considered disqualifying.

The veteran was afforded a VA visual examination in April 
1995.  It was indicated that her vision without correction 
was 20/400 in the right eye and counting fingers in the left 
eye.  Her vision with best correction by a myopic astigmatic 
prescription was 20/25 plus 2 in the right eye and 20/20 in 
the left eye at distance and near.  It was indicated that she 
had a severe myopic asymmetric refractive error along with 
conversion sense deficiency.

During the December 1996 hearing on appeal, the veteran 
related that prior to entering service she had worn glasses 
but she was of the opinion that her duties as a laboratory 
technician during service, which required looked into a 
microscope often, caused her eyes to progressively get worse.  
She believed there was a causal relationship between her 
duties in service and her vision deterioration.

The April 1995 VA vision examination showed that the veteran 
had myopia, conversion sense deficiency and an astigmatism.  
Such conditions are considered to be types of refractive 
error and as such are not a disease or disability for which 
service connection may be established.  38 C.F.R. § 3.303.  
The Board would note that the Rating Schedule (38 C.F.R. Part 
4) provides for service connection for a variety of visual 
disabilities, see 38 C.F.R. § 4.84a, Codes 6000-6035, but the 
visual conditions which the veteran has are not listed.  In 
essence, vision disorders are rated on the basis of 
impairment of corrected visual acuity and impairment of field 
vision; neither of which has been reported by the examiners 
here.  Furthermore, no medical authority has expressed an 
opinion that any change in her vision during service was 
related to her duties in any way, or was anything other that 
the natural progress of the condition.  Accordingly, under 
the circumstances, it follows that entitlement to service 
connection for a visual disability is not in order.

III.  Claims for Compensable Evaluations for Hemorrhoids,
Residuals of Hepatitis and a Skin Disability

The veteran's service medical records reflect that she had 
hepatitis B in 1978.  She was treated for bleeding 
hemorrhoids in service.  She also had dermatitis of the right 
leg during service.

The veteran was afforded a VA gastrointestinal examination in 
May 1995.  She gave a 15-year history of bright red blood 
from the rectum on an intermittent basis.  She also referred 
to occasional constipation.  On physical examination the 
abdomen was soft and nontender.  There was no 
hepatosplenomegaly.  The rectal examination showed no masses 
and the hemoccult test of the stools was negative.  A 
colonoscopy was performed and was essentially normal up to 
the cecum.  In the rectum there was some hypertrophic 
papillae with minimal erythema.  An assessment was made of 
history of rectal bleeding, probably secondary to 
hemorrhoids.

A noncompensable evaluation is warranted for mild or moderate 
external or internal hemorrhoids.  A 10 percent evaluation 
requires large or thrombotic, irreducible hemorrhoids with 
excessive redundant tissue evidencing frequent recurrences.  
38 C.F.R. Part 4, Code 7336.

When the veteran was examined by the VA in May 1995 she 
reported a 15-year history of rectal bleeding and episodes of 
constipation.  However, the rectal examination showed no 
masses and the hemoccult test of the stools was negative.  A 
colonoscopy was also performed which was normal.  Hemorrhoids 
as such were not reported by the examiner on the examination.  
The evidence indicates that the veteran's hemorrhoids are 
productive of no more than mild or moderate disability and as 
such would not warrant entitlement to a compensable 
evaluation under the provisions of Diagnostic Code 7336.

The May 1995 VA gastrointestinal examination noted that the 
veteran had had hepatitis B in 1978 while working as a 
laboratory technician.  She had recovered from that episode 
and there had been no further evidence of chronicity.  On 
examination there were no stigmata of chronic liver disease.  
Testing showed a hemoglobin of 15 with a hematocrit of 43.5.  
Platelet count was 269.  SGOT was 16 and alkaline phosphatase 
was 58.  Total bilirubin was .6.  The hepatitis C antibody 
was nonreactive and the hepatitis B markers including the 
hepatitis B surface antigen were nonreactive.  The 
hepatitis B surface antibody as well as the hepatitis B core 
antibodies were reactive.

The examiner noted that the veteran had a history of acute 
hepatitis B in service but concluded that the current 
serology was consistent with an old healed infection and 
there was no evidence of chronic liver disease at the current 
time.

Healed, nonsymptomatic infectious hepatitis warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
demonstrable liver damage with mild gastrointestinal 
disturbance.  38 C.F.R. Part 4, Code 7345.

The veteran had an acute episode of hepatitis B during 
service in 1978.  However, the subsequent service medical 
records do not reflect any subsequent manifestations of , or 
treatment for any problems which were considered to be 
residual to hepatitis.  When she was examined by the VA in 
1995 the physical examination showed no stigmata of chronic 
liver disease and it was concluded that the current 
laboratory studies showed that the old infection had healed.  
There was no evidence of chronic liver disease at the current 
time.  Compensation is not awarded for disease or injury; 
rather, it is awarded based on the current residual 
disability which can be attributed to the illness.  In the 
absence of any current pathology involving the liver, 
entitlement to a compensable evaluation for the residuals of 
hepatitis would not be warranted.

Service medical records show treatment for a rash of the 
lower extremities in 1978, shortly before she developed 
hepatitis.  A skin problem of the right anterior shin was 
treated in November 1983 and she was seen for a similar 
problem, diagnosed as pre-tibial myxedema in June 1985.  In 
early 1991, January 1992 and February 1993  she was treated 
for skin problems in the same area with no clear diagnosis 
established.  In June 1993 the condition was again noted and 
referred to as a chronic dermatitis.  No skin problems were 
reported by the veteran on her final separation examination 
and none were noted on the clinical evaluation at that time.  

When the veteran was afforded a VA skin examination in April 
1995, she indicated that she had developed a pruritic 
eruption 16 years previously that was localized to the right 
anterior leg.  The eruption lasted for several weeks.  There 
had been another episode in February 1993 and had lasted 
2 months.  After the process resolved there had been some 
hyperpigmentation.  On examination, there was lacy 
hyperpigmentation, mildly brown, on the anterior aspect of 
the veteran's right leg that was about 6 to 7 centimeters in 
diameter.  The impression was hypersensitivity eruption.

Unless otherwise provided, skin disorders are rated under the 
standards set out for eczema, dependent on location, extent, 
and repugnant or otherwise disabling character of 
manifestations.  38 C.F.R. § 4.118, note following code 7819.  
A noncompensable evaluation is warranted for eczema when 
there is slight, if any, exfoliation, exudation or itching 
which is on a nonexposed surface or small area.  A 10 percent 
evaluation requires exfoliation, exudation or itching and 
involvement of an exposed surface or extensive area.  
38 C.F.R. Part 4, Code 7806.

In this case, the service medical records confirm the 
episodes reported by the appellant.  The April 1995 VA skin 
examination confirmed the residual, in the form of an area of 
hyperpigmentation on the anterior aspect of the veteran's 
right leg.  However, the condition involved a small area.  
There was no exfoliation or exudation shown and itching was 
not reported by the veteran.  The manifestations of the 
veteran's skin condition as shown on the VA examination would 
not warrant entitlement to a compensable evaluation under the 
provisions of Diagnostic Code 7806.  Furthermore, given the 
relative infrequency and limited extent of the manifestations 
reported by the appellant even during the height of a period 
of exacerbation, the manifestations do not reach the level 
required for a compensable evaluation.  Ardison v. Brown, 6 
Vet. App. 405 (1994).  

The Board has carefully reviewed the entire record in this 
case, including the testimony presented by the veteran at the 
December 1996 hearing on appeal; however, the Board does not 
find the evidence to be so evenly balanced that there is 
doubt as to any material issue regarding the veteran's claims 
for service connection for a visual disability and for 
compensable evaluations for the hemorrhoids, residuals of 
hepatitis and skin disability.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for migraine headaches is 
established.  To this extent, the appeal is allowed.  

Entitlement to service connection for residuals of exposure 
to mercury, residuals of exposure to blood-borne pathogens, 
residuals of asbestos exposure, motion sickness, obesity, a 
coccyx disability, a psychiatric disability, shin splints, a 
bilateral knee disability, and a visual disability is not 
established.  Entitlement to compensable evaluations for 
hemorrhoids, residuals of hepatitis and a skin disability is 
not established.  To this extent, the appeal is denied.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




